F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                               FEB 27 1998
                    UNITED STATES COURT OF APPEALS

                                  TENTH CIRCUIT                           PATRICK FISHER
                                                                                   Clerk


 RICHARD ANTHONY BOURIE,

               Petitioner - Appellant,                      No. 97-1343
          v.                                               (D. Colorado)
 ATTORNEY GENERAL OF THE                               (D.C. No. 97-B-1625)
 STATE OF COLORADO,

               Respondent - Appellee.


                            ORDER AND JUDGMENT *


Before ANDERSON, McKAY, and LUCERO, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Appellant Richard Anthony Bourie, proceeding pro se, appeals the

dismissal of his 28 U.S.C. § 2254 habeas action, in which he sought relief from a

civil, state personnel “corrective action” he received based on his use of excessive

force in the course of an arrest he made while employed as a police officer by the

University of Colorado Health Sciences Center. The district court held it lacked

jurisdiction to hear a habeas petition based solely on a civil state personnel

proceeding, and dismissed Mr. Bourie’s petition.

      We deny Mr. Bourie’s request for a certificate of appealability and dismiss

his petition for substantially the reasons stated in the district court’s order dated

August 26, 1997.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -2-